Title: To Thomas Jefferson from Francis Lewis, 19 June 1780
From: Lewis, Francis
To: Jefferson, Thomas



Sir
June 19th 1780

Being informed that arms and other warlike stores are preparing to be sent via the Head of Elk and Cheseapeake Bay into the State of North Carolina for its immediate defence, the board beg leave to solicit your Excellencys complyance with the enclosed requisition. The Vessels expences while upon this service, is to be defrayed by the United States. For the Accomplishment of this Service, despatch in fitting out the vessel will be highly necessary, that she may be in proper time on her station in the Bay, so as to protect the stores &c. on their passage from the Head of Elk to Sufolk or other places of their destination. I have the honor to be with great respect Your Excellencys Obedt hble servant,

Francis Lewis By Order

